Citation Nr: 1219975	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962 and again from November 1963 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is currently service connected for the following disabilities:  posttraumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; degenerative disc disease of the cervical spine, rated 20 percent disabling; hypertension, rated 10 percent disabling; peptic ulcer disease, rated 10 percent disabling; bilateral knee disabilities, rated 10 percent disabling per knee; tinnitus, rated 10 percent disabling; degenerative joint disease of the thoracic spine, rated 0 percent disabling; tendonitis of the left shoulder, rated 0 percent disabling; and hemorrhoids, rated 0 percent disabling.  He has a combined disability rating of 80 percent.

The Veteran feels he is unemployable mainly due to his PTSD, but also because of his orthopedic disabilities, especially his back and knees.  Specifically, he indicates he worked as an ROTC instructor until June 2001 where he retired when he became age-eligible.  He claims it became exceedingly difficult for him to perform his job because of the physical requirements and because of the mental stress.  He claims he has considered finding a job since that time, but does not think he could work in light of his physical and mental disabilities.

The Veteran was afforded VA examinations for his various disabilities in 2005, 2006, 2007 and 2008, four to seven years ago.  None of these examiners considered the Veteran's employability based on all the Veteran's service connected disabilities.  Indeed, the Veteran was awarded service connection for diabetes mellitus, type II, in a November 2008 rating decision, which post-dates all VA examinations of record.  

There is also conflicting medical evidence regarding the severity of the Veteran's PTSD and his employability due to PTSD.  The Veteran was most recently afforded a VA examination for his PTSD in August 2007 where the examiner assigned the Veteran a GAF score of 53 finding "moderate" occupational and social impairment, but declined finding "total" industrial impairment.  In contrast, the Veteran's VA treating psychiatrist opined in a February 2007 statement indicating the Veteran was "completely unemployable" due to his PTSD.  

In light of the conflicting medical evidence, the time lapse since the last VA examinations, and the fact that no examiner considered the Veteran's employability in light of all his service connected disabilities, new VA examinations are indicated.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a).

The RO should also take this opportunity to obtain any and all relevant private and VA treatment records from 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify and provide release forms authorizing VA to obtain any of his treatment records from any private doctor for treatment of his claimed disabilities not already of record.   The RO should also obtain the Veteran's VA medical records from August 2008 to the present. All efforts to obtain records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate examinations to ascertain the current severity of the Veteran's posttraumatic stress disorder (PTSD), diabetes mellitus, type II, degenerative disc disease of the cervical spine, hypertension, peptic ulcer disease, bilateral knee disabilities, tinnitus, degenerative joint disease of the thoracic spine, tendonitis of the left shoulder, and hemorrhoids.

The examiners are to note in the examination reports all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examines for review.  

The examiners are to provide opinions as to the overall effect, if any, the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type II, degenerative disc disease of the cervical spine, hypertension, peptic ulcer disease, bilateral knee disabilities, tinnitus, degenerative joint disease of the thoracic spine, tendonitis of the left shoulder, and hemorrhoids) have on his ability to obtain and retain employment; that is, whether such would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by any non-service-connected disabilities.

The examiners are to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiners must reconcile the conflicting medical evidence regarding the Veteran's employability, to include the past VA examinations and the February 2007 statement from the Veteran's VA treating psychiatrist.

3. After the above is complete, readjudicate the Veteran's TDIU issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


